DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement of 06/27/2022, applicant has made an election without traverse of Invention I in the Election of 08/29/2022. 
As a result of applicant’s election, claims 1-4 and 14-20 are examined in the present office action, and claims 5-13 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant should note that the non-elected claims 5-13 will be rejoined if the linking claim 1 is later found as an allowable claim, and the non-elected claim 21 will be rejoined if the linking claim 14 is later found as an allowable claim.
Information Disclosure Statement
4.	The listing of references in the specification, se paragraph [0016] in page 4 of the specification, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
5.	The drawings contain eighteen sheets of figures 1A-1B, 2A-2D, 3A-3B, 4A-4C, 5A-5C, 6A-6D and 7A-7B were received on 02/28/2020.  These drawings are  objected by the examiner for the following reason(s):
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical reference of “700”, see figs. 7A-7B, which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature regarding to the flexure positioned between the at least two securing blocks of the first arm as recited in claim 14 on line 4  must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The abstract of the disclosure is objected to because it does not provide a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Further, the present abstract includes phrases which can be implied, such as, “The disclosure relates”. Correction is required.  See MPEP § 608.01(b).
9.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
10.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
11.	The disclosure is objected to because of the following informalities: Paragraphs [0009]-[0015]: what is/are difference(s) between Figures 2A-2D and Figures 3A-3B? Applicant should note that the figures 3A-3B show a device/apparatus having at least one things different from the device/apparatus shown in Figures 2A-2D; however, the brief description of the Figures 3A-3B is identical to that of the Figures 2A-2D. In the same viewpoint, what is the difference(s) between each of the Figures 2 (or 3)? B) The similar question/objection as mentioned in element a) above is also applied to the brief descriptions of Figures 4A-4C, 5A-5C and 6A-6D. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “securing blocks” and “securing bar” as recited in each of claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 1-4 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a device (400 or 500) having a frame (402 or 502) constituted by a first arm (404 or 504) and a second arm (406 or 506) for supporting at least two secure blocks (100), and a secure bar (200 or 300) supporting at least two securing blocks (100) wherein the at least two securing blocks (100) of the frame (402 or 502) are located on the second arm (406 or 506) so that the at least two securing blocks of the second arm and the at least two securing blocks of the secure bar are on opposing sides of a cavity (412 or 512), see paragraphs [0033] and [0041] and Figures 4 and 5, does not reasonably provide enablement for a device having a frame comprises a first arm, a second arm, and at least two secure blocks, and a secure bar comprises at least two securing blocks wherein the at least two securing blocks of the frame and the at least two securing blocks of the secure bar are on opposing sides of a cavity as claimed in the features thereof “a frame comprising … of a cavity” (claim 1 on lines 2-5).  Applicant should note that the features recited in the claim on lines 2-5 is understood as the at least two securing blocks are located/disposed on the first arm of the frame which is not disclosed in the specification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.
b) Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiency thereof.
17.	Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is rejected because the disclosure does not provide support for the feature that the at least two securing blocks of the frame is positioned on the first arm of the frame as claimed in the feature thereof “the flexure is configured … two securing blocks of the first arm” as recited in the claim on lines 1-3.
Applicant is respectfully invited to review the specification and the drawings, in particular, paragraphs [0033] and [0041] and Figures 4 and 5 in which the disclosure discloses a device (400 or 500) having a frame (402 or 502) constituted by a first arm (404 or 504) and a second arm (406 or 506) for supporting at least two secure blocks (100), and a secure bar (200 or 300) supporting at least two securing blocks (100) wherein the at least two securing blocks (100) of the frame (402 or 502) are located on the second arm (406 or 506). The disclosure does not disclose that the at least two securing blocks are positioned on the first arm (404 or 504) of the frame (400 or 500) as claimed.
b) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 1-4 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1)  the feature thereof “a frame … of a cavity” (lines 2-5) makes the claim indefinite because it is unclear which elements/components and their structural relationship(s) are used to form a cavity. In other words, how is the so-called “ a cavity” formed?
a2) each of the features thereof “the other end” (line 6 and line 7) lacks a proper antecedent basis; and
a3) the feature thereof “the adjustable end … essentially a z-axis” (lines 10-11) is indefinite. What does applicant mean by “a z-axis” (line 11)?
b) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the structural cooperative relationships between the flexure and the adjustable end of the secure bar/the second end of the frame. In other words, it is unclear which element/component having the mentioned flexure or the position/location of the flexure with respect to the bar/second arm of the frame.
c) Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the position, angle, or location” (line 2) lacks a proper antecedent basis.
d) Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
d1) the feature thereof “a frame … of a cavity” (lines 7-8) makes the claim indefinite because it is unclear which elements/components and their structural relationship(s) are used to form a cavity. In other words, how is the so-called “ a cavity” formed? and
d2) the feature thereof “a flexure positioned between the at least two securing blocks of the first arm … the secure bar” (lines 4-5) makes the claim indefinite because it is unclear how a flexure is positioned between one securing block as read from the mentioned feature. Applicant should note that the terms “at least two securing blocks” is understood as there is only one securing block.
e) Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons
e1) the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the position, angle, or location” (line 2) lacks a proper antecedent basis; and
e2) the feature thereof “at least one of the at least two securing blocks of the first arm” (line 3) lacks a proper antecedent basis. Applicant should note that the base claim 14 recites that the frame having at least two securing blocks, see claim 14 on line 2; however, the base claim 14 does not recite that the first arm of the frame has at least two securing blocks.
f) Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
f1) the features thereof “the other end” (line 3) lacks a proper antecedent basis; and
f2) the feature thereof “the flexure is configured … the secure bar” (lines 1-3) makes the claim indefinite because it is unclear about the flexure and its structure relationship with the securing blocks of the secure bar so that the flexure can adjusting a position/angle/location of a securing block independently to the other securing block as claimed.
g) Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
g1) the features thereof “the other end” (line 3) lacks a proper antecedent basis; and
g2) the feature thereof “the flexure is configured … the frame” (lines 1-4) makes the claim indefinite because it is unclear about the flexure and its structure relationship with the securing blocks of the secure bar so that the flexure can adjusting a position/angle/location of a securing block independently to the other securing block of the secure bar and independently to the securing blocks of the frame as claimed.
h) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-4, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Patent No. 8,910,913).
Hirose discloses a mechanism for supporting a medical observation apparatus in any position, see columns 1-2.
a) Regarding to the present claim 1, the mechanism (22) for supporting a medical observation apparatus (8) as described in columns 3-4 and shown in figs. 1-4 comprises the following features:
a1) a frame comprises a first arm (26), a second arm (28) and two securing blocks (34, 36) in which the block (36) is used to secure the second arm (28) to the first arm (26) of the frame, and the block (34) is used to secure the second arm (28) of the frame to an upper link (24) of other device/component;
a2) a secure bar (30) having two securing blocks (32, 38);
a3) the two securing blocks (34, 36) of the frame and the securing blocks (32, 38) of the secure bar are on opposing sides of a cavity, see the (air) space between the securing bar (30) and the second arm (28) of the frame;
a4) the end of the securing bar (30), i.e., the end of the securing bar coupling to the upper link (24) of the other device/component, is adjustable relative to the other end of the securing bar, i.e., the end of the securing bar coupling to the first arm (26) of the frame, see column 4 which discloses that a braking device (B3) is used to rotate/turn the secure bar (30) relative to the upper link (24) and the first arm (26); and
a5) the securing block (32) is located at the end of the secure bar (30) which end is adjustable via the braking device (B3) along a vertical axis relative to the floor (F).
b) Regarding to present claims 2-3, the secure bar (30) of the mechanism (22) comprises a braking device (B2) which has a flexure in the form of a cut-out disposed between the two securing blocks (32, 38), see column 2 and fig. 1.
c) Regarding to present claim 4, the braking device (B2) as understood comprises a clasp such as a screw for the purpose of releasably fixation the secure bar (30) to the support post unit (14).
23.	Claims 14-16, 19 and 20, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Patent No. 8,910,913).
Hirose discloses a mechanism for supporting a medical observation apparatus in any position, see columns 1-2.
a) Regarding to the present claims 14-15 and 20, the mechanism (22) for supporting a medical observation apparatus (8) as described in columns 3-4 and shown in figs. 1-4 comprises the following features:
a1) a frame comprises a first arm (26), a second arm (28) and two securing blocks (34, 36) in which the block (36) is used to secure the second arm (28) to the first arm (26) of the frame, and the block (34) is used to secure the second arm (28) of the frame to an upper link (24) of other device/component;
a2) a secure bar (30) having two securing blocks (32, 38);
a3) the two securing blocks (34, 36) of the frame and the securing blocks (32, 38) of the secure bar are on opposing sides of a cavity, see the (air) space between the securing bar (30) and the second arm (28) of the frame; and
a4) the secure bar (30) of the mechanism (22) comprises a braking device (B2) which has a flexure in the form of a cut-out disposed between the two securing blocks (32, 38), see column 2 and fig. 1; and an operation via the braking device (B3) allows the secure bar (30) movable relating to the frame. 
b) Regarding to present claim 16, the end of the securing bar (30), i.e., the end of the securing bar coupling to the upper link (24) of the other device/component, is adjustable relative to the other end of the securing bar, i.e., the end of the securing bar coupling to the first arm (26) of the frame, see column 4 which discloses that a braking device (B3) is used to rotate/turn the secure bar (30) relative to the upper link (24) and the first arm (26); and
c) Regarding to present claim 19, the braking device (B2) as understood comprises a clasp such as a screw for the purpose of releasably fixation the secure bar (30) to the support post unit (14).
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
25. 	The US Patent No. 9,857,580 is cited as of interest in that it discloses a device having a frame comprising a first arm, a second arm and two securing blocks, and a secure bar comprises a securing block.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:30 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872